                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOAQUÌN CARCAÑO, et al.,
            Plaintiffs,                               No. 1:16-cv-00236-TDS-JEP
       v.

ROY A. COOPER, et al.,                            INTERVENOR-DEFENDANTS’
             Defendants,                            SUPPLEMENTAL BRIEF IN
        v.                                         SUPPORT OF DISMISSAL OF
                                                 FOURTH AMENDED COMPLAINT
PHIL BERGER, et al.,
               Intervenor-Defendants



       Pursuant to the Court’s October 23, 2018 Order (Doc. 253), the Legislative

Intervenor-Defendants submit the following supplemental brief on nominal damages in

support of their motion to dismiss, and state as follows.

                  INTRODUCTION AND FACTUAL SUMMARY 1

       With little explanation, Plaintiffs Carcaño, McGarry, Schafer, and the ACLU of

North Carolina (“Plaintiffs”) assert that their Title IX and Title VII claims for nominal

damages against the University of North Carolina Defendants (“UNC Defendants”) for

the brief period of time when HB 2 was in effect remain viable despite the statute’s repeal

by the North Carolina General Assembly. 2 See Doc. 233 at 11 n.3; see also Fourth


1
  Because the factual background of this case has been described at length in several
rounds of briefing and Orders, see Doc. 221; Doc. 223; Doc. 248, this brief dispenses
with a full factual statement. As necessary, relevant facts will be cited as part of the
argument.
2
  See Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq.; Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.


                                             1



     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 1 of 16
Amended Complaint (“4AC”) at ¶¶ 391–98 (alleging violation of Title IX); id. ¶¶ 399–

403 (Title VII); 102 (prayer for relief seeking “nominal damages in the amount of $1.00

for violation of [Plaintiffs’ Carcaño, McGarry, and Schafer’s] rights under Title IX and

Title VII, as applicable”). As the UNC Defendants have argued, they cannot be held

liable for nominal damages because they did not enact HB 2 or enforce it during the time

it was in effect. Doc. 223 at 28–29 (UNC Defendants’ motion to dismiss). Intervenor-

Defendants adopt that showing, which requires dismissal of Plaintiffs’ claims for nominal

damages as to HB 2.

      Plaintiffs’ claim for nominal damages must be dismissed for the additional reason

that Plaintiffs were never subject to prosecution or other enforcement action under HB 2,

nor otherwise compelled to conform to its requirements. On the contrary, the UNC

Defendants disclaimed any power to enforce the law and affirmatively declined to do so.

Fourth Circuit law is clear that where a plaintiff has not been deprived of any concrete

interest under an allegedly unconstitutional law, his or her claim for nominal damages is

mooted by the law’s repeal. Thus, even if the UNC Defendants could be held liable for

HB 2 at all, Plaintiffs’ claims for nominal damages are non-justiciable and must be

dismissed.

      Finally, even if Plaintiffs’ claims for nominal damages remain justiciable in light

of the repeal of HB 2, they are without merit. Plaintiffs’ claims rest on the legal theory

that Title IX’s and Title VII’s prohibitions on discrimination “‘because of’” or “‘on the

basis of . . . sex’” also cover “discrimination on the basis of gender nonconformity,



                                            2


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 2 of 16
gender identity, transgender status, and gender transition.” 4AC ¶¶ 393, 401. But all

available indications of meaning — contemporaneous dictionary definitions, legislative

history, and other congressional enactments defining and using the term “gender identity”

— establish that Congress used the term “sex” in both statutes to mean “biological sex,”

and not “gender identity.” Because Plaintiffs fail in the fundamental task of establishing

that the statutes apply to gender identity discrimination, their claims for nominal damages

(even if justiciable) should be dismissed for failure to state a claim.

                                       ARGUMENT

I.     PLAINTIFFS FAIL TO STATE A COGNIZABLE NOMINAL DAMAGES
       CLAIM BECAUSE THEY NEVER SUFFERED A CONCRETE INJURY
       CAUSED BY ENFORCEMENT OF HB 2.

       In the Fourth Circuit, a claim for nominal damages may survive the repeal of

challenged legislation — but only when the plaintiff has been deprived of a liberty

interest by enforcement of the law. That standard is not easy to meet: Even where

plaintiffs have been prosecuted under an allegedly unconstitutional statute, their nominal

damages claims become moot if the statute is later repealed. In this case, enforcement of

HB 2 has never caused Plaintiffs any concrete injury; in fact, the UNC Defendants

consistently stated that they would not apply the law to Plaintiffs, making Plaintiffs’

alleged injuries — mostly generalized anxiety and fear of prosecution under other

statutes — entirely speculative. Plaintiffs’ claims for nominal damages thus did not

survive the repeal of HB 2.




                                              3


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 3 of 16
          A.    A Claim For Nominal Damages Does Not Survive A Law’s Repeal If
                Enforcement of the Law Never Caused A Concrete Injury to Plaintiff.

          Reyes v. City of Lynchburg, 300 F.3d 449, 451 (4th Cir. 2002), is directly on point

and disposes of the HB 2 nominal damages claims. Reyes was arrested for holding a

protest on the grounds of a high school under a local ordinance that required him to apply

for a parade permit. Reyes was eventually tried and acquitted, and after his acquittal “was

informed . . . that the parade ordinance would not be enforced against him in the future.”

Id. at 455 n.8. Reyes sued in federal court, seeking declaratory and injunctive relief and

nominal damages. After suit was filed but before the court could act on Reyes’ claims,

the parade ordinance was repealed. Id. at 452. Reyes nonetheless argued that his claim for

nominal damages for the City’s past conduct survived.

          On appeal, the Fourth Circuit assumed without deciding that the ordinance was

constitutionally defective. Id. at 455. But it held that Reyes’ claim for nominal damages

did not survive repeal of the ordinance: Even though he had been forced to endure a trial

under a (presumably) unconstitutional ordinance, Reyes had not suffered any concrete

injury.

          In so holding, the Fourth Circuit looked to Richardson v. City of South Euclid, 904

F.2d 1050 (6th Cir. 1990), where a couple had been prosecuted under a city ordinance

prohibiting brothels within city limits. The case was eventually dismissed by the state

court on grounds that the ordinance was unconstitutionally vague and overbroad as

applied to the defendants, who sued for $250,000 in damages for humiliation, emotional

distress, physical harm, and loss of earnings under § 1983. Id. at 1051. The crux of the


                                               4


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 4 of 16
Richardsons’ claim, the Fourth Circuit noted, was that being prosecuted under an

ordinance later deemed unconstitutional “automatically gives rise to a cause of action.”

Reyes, 300 F.3d at 457. But in Richardson, the Sixth Circuit had rejected that premise,

finding that merely being prosecuted under a statute later deemed unconstitutional does

not cause a concrete injury giving rise to a claim for damages. Richardson, 904 F.2d at

1053.

        The Fourth Circuit adopted Richardson’s reasoning in full and held that, without

deprivation of a cognizable liberty interest, there is no claim for nominal damages for

being prosecuted under an unconstitutional law that is later repealed, even if a defendant

is put to the stress and disruption of a trial. Reyes, the Fourth Circuit noted, was

eventually acquitted in open court after a trial on the merits, and “his case would seem to

be stronger [than the Richardsons’] because only nominal damages are claimed,” as

opposed to the emotional and other damages claimed by the Richardsons. Reyes, 300

F.3d at 457.

        B.     Plaintiffs Suffered No Concrete Injury Caused by HB 2.

        Reyes stands for the proposition that even past unsuccessful enforcement of a

statute against a plaintiff does not give rise to a nominal-damages claim that survives the

statute’s repeal. Because Plaintiffs in this case were never subject to any kind of

enforcement of HB 2, Reyes disposes of Plaintiffs’ nominal-damages claims.

        Plaintiffs’ various amended complaints do not allege that anyone — not just

Plaintiffs — was ever prosecuted or subjected to adverse action under HB 2 for using a



                                            5


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 5 of 16
bathroom inconsistent with the person’s biological sex. See generally Doc. 1

(Complaint); Doc. 9 (Amended Complaint); Doc. 151 (Second Amended Complaint);

Doc. 183 (Third Amended Complaint); Doc. 210 (Fourth Amended Complaint). 3 Where

the UNC Defendants were concerned, that was evidently deliberate: The UNC

Defendants stated throughout the litigation that they had no intention of enforcing HB 2.

See, e.g., Doc. 50 at 4 (“the University . . . has no intention to take any steps to enforce

[HB 2] against transgender people who use University bathrooms consistent with their

gender identity”); 6 (Defendant Spellings stating she has “no intent to exercise [her]

authority to promulgate any guidelines or regulations that require that transgender

students use the restrooms consistent with their biological sex”).

       That means that HB 2 never injured anyone in any way sufficient to give rise to a

nominal-damages claim that survives the statute’s repeal. When an ordinance is “never

enforced against” an individual, an “assertion of a nominal damages claim alone is

insufficient to preserve a live controversy[.]” Chapin Furniture Outlet Inc. v. Town of

Chapin, 252 F. App’x 566, 571 (4th Cir. 2007). See also Rock for Life-UMBC v.

Hrabowski, 411 F. App’x 541, 549 (4th Cir. 2010) (nominal damages not available where

school “never undertook a ‘concrete act’ to investigate or sanction the plaintiffs for

violation of the [school’s] code of conduct”) (citing Reyes). Indeed, this case — where




3
 Even definitionally, “enforcement” under HB 2 was impossible since the statute lacked
an enforcement provision and created no civil or criminal penalties for noncompliance.
See Session Law 2016-3.


                                             6


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 6 of 16
Plaintiffs were not subject to any enforcement under HB 2, even an unsuccessful one —

presents an even weaker case for jurisdiction than Reyes did.

       The claims of injury from HB 2 that Plaintiffs Carcaño, McGarry, and Schafer do

allege are not concrete enough for continued jurisdiction. Plaintiffs claim two varieties of

injuries from HB 2: (1) injury from having changed their restroom use in response to HB

2, and (2) emotional injuries from the fears they allegedly felt when HB 2 was in effect.

Plaintiff Carcaño, a UNC employee, alleges that he was “forced to use a separate

restroom from his colleagues” by HB 2, causing him to suffer feelings of humiliation.

4AC ¶ 73. Likewise, Plaintiff McGarry, a UNC employee, alleges that because of HB 2,

“he often avoided going to the restroom all day.” Id. ¶¶ 110–11. And Plaintiff Shafer, a

student at the UNC School of the Arts High School, does not even allege that she has

been forced to use UNC restrooms that do not conform to her gender identity, but only

that she “limited or delayed use of restrooms in public buildings,” id. ¶ 150, and

experienced feelings of stigmatization, mental distress, and anxiety at the possibility of

being forced to do so. Id. ¶¶ 144–47. 4

       Neither of those injuries gives rise to jurisdiction now. 5 As to the first, Plaintiffs’

allegations that they were required by HB 2 to use single-user restrooms at UNC are




4
  Plaintiffs do not consistently distinguish between fears resulting from HB 2 and fears
resulting from HB 142. Needless to say, any fears resulting from HB 142 cannot be
attributed to HB 2.
5
  To permit Plaintiffs to pursue their nominal-damages claims under either theory would
be to adopt the dissenting opinion in Reyes. 300 F.3d at 460 (Michael, J., dissenting)
                                                                                (Continued…)

                                              7


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 7 of 16
belied by the UNC Defendants’ explicit statement that they had no power, and did not

intend, to enforce HB 2 to require any person to use any restroom at odds with their

gender identity. The Supreme Court has recently explained that plaintiffs “cannot

manufacture standing merely by inflicting harm on themselves based on their fears of

hypothetical future harm that is not certainly impending.” Clapper v. Amnesty Int’l USA,

568 U.S. 398, 416 (2013). And as this Court has stated, “Plaintiffs must show that their

fear of criminal prosecution is ‘not imaginary or wholly speculative’ in order” to have

standing to press their claims, including their claim for nominal damages. Doc. 248 at 23

(quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 302 (1979)).

       As to the second, as Richardson makes clear, anxiety and other mental distress

resulting from a law does not constitute a concrete injury that can sustain a claim for

damages after the law’s repeal. See 904 F.2d at 1053 (rejecting damages claim based on

emotional distress and humiliation). That is consistent with Reyes: If an unsuccessful

prosecution under an allegedly unconstitutional statute does not create an injury sufficient

for a nominal-damages claim, it makes no sense that mental distress would.

       Absent any concrete injury to Plaintiffs attributable to enforcement of HB 2, their

claims for nominal damages are moot, non-justiciable, and must be dismissed.




(Continued…)

(“[S]ummary judgment for the City was inappropriate because Reyes has adequately
alleged a constitutional injury in the form of chilled speech[.]”).


                                             8


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 8 of 16
II.    EVEN IF THE NOMINAL DAMAGES CLAIMS SURVIVED REPEAL OF
       HB 2, THEY FAIL ON THE MERITS.

       Even if a claim for nominal damages could survive the repeal of a statute that was

never enforced against Plaintiffs — and under Reyes, it cannot — Plaintiffs’ claims for

nominal damages still fail on the merits. Intervenor-Defendants explained in support of

their motion to dismiss that HB 142 did not violate either Title IX or Title VII because

neither statute applies to discrimination based on transgender status, nor do they prohibit

schools and employers from permitting access to private spaces such as restrooms on the

basis of physiological characteristics consistent with biological sex. Doc. 225 at 19–20.

Plaintiffs’ nominal damages claims as to HB 2 involve precisely the same allegations in

the same counts of the Fourth Amended Complaint. 4AC ¶¶ 391–403. Therefore,

Plaintiffs’ HB 2 claims fail as well.

       Both Title IX (enacted in 1972) and Title VII (enacted in 1964) make it unlawful

to discriminate in education or employment on the basis of “sex.” See 20 U.S.C.

§ 1681(a); 42 U.S.C. § 2000e-2(a)(1). Plaintiffs argue that both statutes’ prohibitions on

“sex” discrimination “include[] discrimination on the basis of gender nonconformity,

gender identity, transgender status, and gender transition.” 4AC ¶¶ 393 (Title IX), 401

(Title VII). They allege that HB 2, when it was in effect, denied Plaintiffs Carcaño,

McGarry, and Shafer (and members of Plaintiff ACLU) use of “restrooms and changing

facilities consistent with [their] gender identity without fear of penalty” in violation of

Title IX, id. ¶¶ 395–98 (Count VI), and also in violation of Title VII as to Carcaño, id. ¶

403 (Count VII).


                                            9


      Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 9 of 16
       Under a proper understanding of these statutes, Plaintiffs’ arguments are incorrect.

Neither defines “sex.” Therefore, in both statutes, “sex” must be “interpreted as taking

[its] ordinary, contemporary, common meaning.” Sandifer v. United States Steel Corp.,

571 U.S. 220, 227 (2014) (citation omitted). Every indication of meaning from the time

these statutes were enacted establishes that Congress intended “sex” to mean “biological

sex,” and not, as Plaintiffs claim, “gender identity” (or sexual orientation). See, e.g.,

Johnston v. Univ. of Pittsburgh of Com. Sys. of Higher Educ., 97 F. Supp. 3d 657, 676

(W.D. Pa. 2015) (Congress used the term “sex” in Title IX to mean “male and female,

under the traditional binary conception of sex consistent with one’s birth or biological

sex”). Until recently, that was the holding of every court of appeals to consider the issue.

See also Etsitty v. Utah Transit Auth., 502 F.3d 1215, 1221–22 (10th Cir. 2007);

Sommers v. Budget Mktg., Inc., 667 F.2d 748, 750 (8th Cir. 1982). 6

       First, contemporaneous dictionaries establish that, at the time Congress enacted

these statutes, “sex” meant biological sex. See, e.g., MCI Telecomms. Corp. v. Am.

Telephone & Telegraph Co., 512 U.S. 218, 225 (1994) (giving an undefined statutory

term the meaning reflected in “[v]irtually every dictionary we are aware of”). In these

6
   Intervenor-Defendants recognize that there is contrary authority. See, e.g., Whitaker
By Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034 (7th Cir.
2017) (regarding Title IX); Equal Employment Opportunity Comm’n v. R.G. & G.R.
Harris Funeral Homes, Inc., 884 F.3d 560, 570 (6th Cir. 2018), cert. pet. filed Aug. 23,
2018 (regarding Title VII). But these decisions are contrary to the statutory text. The
Fourth Circuit reached a contrary holding as to Title IX as well, but the decision was
vacated by the Supreme Court when the U.S. Department of Education rescinded the
guidance on which the panel relied. See G.G. ex rel. Grimm v. Gloucester Cnty. Sch. Bd.,
822 F.3d 709, 722 (4th Cir. 2016), vacated and remanded, 137 S. Ct. 1239 (2017).


                                            10


    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 10 of 16
dictionaries, “sex” “refer[red] to [the] physiological distinction[]” between “male and

female.” Webster’s New International Dictionary 2296 (2d ed. 1958); see also id. (“SEX

refers to physiological distinctions; GENDER, to distinctions in grammar.”); American

College Dictionary 1109 (1970) (defining “sex” in terms of physiological differences);

Webster’s Third New International Dictionary 2081 (1971) (defining “sex” based on a

combination of “morphological, physiological, and behavioral peculiarities”). In short,

there is no linguistic basis for holding that, at the time of enactment, the term “sex” in

Titles IX or VII referred to anything other than the objective physiological characteristics

distinguishing men from women.

       Second, the legislative history of the statutes confirms the dictionary definitions.

See, e.g., St. Francis Coll. v. Al-Khazraji, 481 U.S. 604, 612–13 (1987) (confirming

textual meaning through legislative history). Courts have recognized that “the major

thrust of the ‘sex’ amendment” in Title VII “was towards providing equal opportunities

for women,” not the separate issue of gender identity. Sommers, 667 F.2d at 750

(emphasis added).

       The legislative history of Title IX, moreover, shows that its proponents were

principally motivated to end discrimination against women in university admissions and

appointments. See 117 Cong. Rec. 39250, 39253, 39258; 118 Cong. Rec. 5104–06. The

statute’s architects consequently focused on prohibiting “sex” discrimination, see id. at

5803; 117 Cong. Rep. 39251, but at the same time sought to preserve schools’ ability to

separate males and females to preserve “personal privacy,” see 118 Cong. Rec. 5807. To



                                            11


    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 11 of 16
lay to rest any doubt that the statute preserved the ability to condition access to private

spaces on the basis of biological sex, proponents of Title IX proposed an amendment to

the effect that “nothing contained herein shall preclude any educational institution from

maintaining separate living facilities because of sex.” 117 Cong. Rec. 39260. The

language was adopted by the House without debate, see id. at 39263, and became part of

the conference committee bill without discussion or dissent. See H.R. Conf. Rep. No. 92-

1085 at 222. Not a shred of the legislative history of either statute suggests that Congress

intended to define “sex” in terms of gender identity or to require schools and employers

to permit persons to use restrooms that conform to their gender identity but not their

biological sex.

       Third, other indications of congressional purpose point in the same direction. For

example, the subsequently enacted Violence Against Women Act (“VAWA”) prohibits

funded programs or activities from discriminating based on either “sex” or “gender

identity.” 42 U.S.C. § 13925(b)(13)(A). “Sex” and “gender identity” must have meant

distinct things to the Congress that enacted VAWA, for equating sex with gender identity

would create surplusage. See, e.g., National Credit Union Admin. v. First Nat’l Bank &

Tr. Co., 522 U.S. 479, 501 (1998) (rejecting agency interpretation for making statutory

language surplusage). Other statutes enacted after Titles IX and VII also prohibit

discriminatory acts based on “gender” and “gender identity,” indicating that Congress

knows how to distinguish outward manifestations of sexual identity — akin to sex —




                                            12


    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 12 of 16
from inward, perceived ones. 7 Congress has not included similar language in Titles IX or

VII as originally enacted or in any amendment since. This use of the term “gender

identity” in a specific and defined way strongly suggests that Congress means something

different when it fails to use that term — as it did in Titles IX and VIII. See, e.g.,

Cardoza-Fonseca v. INS, 480 U.S. 421 (1987) (when Congress uses a term in one statute,

but fails to use it in another related statute, the assumption is that Congress acted

intentionally).

       Fourth, Plaintiffs’ position is inconsistent with federal regulatory interpretations of

Title IX, which allow regulated institutions to provide “separate toilet, locker room, and

shower facilities on the basis of sex,” see 34 C.F.R.§ 106.33, and to “separate[e] . . .

students by sex” within physical education classes and certain sports “the purpose or

major activity of which involves bodily contact,” see id. § 106.34. These provisions

would be incoherent if “sex” were determined, not by physical characteristics, but by

one’s “internal sense of belonging to a particular gender.” 4AC ¶ 44.

       An additional consideration relevant to Title IX is that if that statute were

suddenly held to cover gender-identity discrimination as well, it would likely be

unconstitutional. As a Spending Clause statute, see Franklin v. Gwinnett Cnty. Pub. Sch.,


7
 See 18 U.S.C. § 249 (prohibiting acts or attempts to cause bodily injury to any person
“because of the actual or perceived religion, national origin, gender, sexual orientation,
gender identity, or disability of any person,” and defining “gender identity” as “actual or
perceived gender-related characteristics”); 42 U.S.C. § 3716(a)(1)(C) (Attorney General
authority to assist with State and local investigations and prosecutions); 20 U.S.C.
§ 1092(f)(1)(F)(ii) (crime reporting by universities).


                                             13


    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 13 of 16
503 U.S. 60, 74 (1992), Title IX must give fair notice of its funding conditions. Arlington

Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006); Pennhurst State

School & Hosp. v. Halderman, 451 U.S. 1, 17 (1981). The latent possibility that schools

would have to treat sex as equivalent to gender identity, on pain of losing federal funding,

would offend that clear-notice requirement. This Court should interpret Title IX to avoid

that constitutional problem. See, e.g., Rust v. Sullivan, 500 U.S. 173, 190 (1991).

       Plaintiffs have tried to bridge the gap between their claims and the statutory texts

by claiming that discrimination linked to transgender status is a form of sex stereotyping

prohibited by Price Waterhouse v. Hopkins, 490 U.S. 228 (1989). See Opp. (Doc. 233) at

31. But in an ordinary system of sex-separated facilities, all people with particular

physiological characteristics (determinative of “sex” according to the statutes’ original

meaning) are treated in the same way. No reference is necessary to anyone’s “internal

sense” of gender identity, 4AC ¶ 44, expressions of sex identification, behavior, or

anything else. Plaintiffs’ position only makes sense under the assumption that

physiological characteristics are themselves a stereotype about sex. Opp. at 31 (claiming

that “unlike other men, Mr. Carcaño was designated a different sex at birth, and thus does

not conform to the stereotypes associated with men”). Under that theory, “sex” is

determined exclusively by gender identity. That, in turn, begs the underlying question of

what Title IX or Title VII originally meant, and it finds no purchase in the text or history

of either.




                                            14


     Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 14 of 16
       Taken together, these indications of meaning establish that Titles IX and VII do

not use the term “sex” to include “gender identity.” Accordingly, Plaintiffs’ allegations of

discrimination under these statutes fail, and their claims for nominal damages — even if

justiciable — must be dismissed.

                                     CONCLUSION

       Because Plaintiffs have not suffered any concrete injury attributable to HB 2, their

claims for nominal damages were extinguished upon the statute’s repeal. Alternatively,

Plaintiffs’ claims fail because Titles IX and VII use the term “sex” to mean “biological

sex,” and only prohibit discrimination on that basis. The motion to be dismiss must be

affirmed and Plaintiffs’ claims for nominal damages dismissed.

                                             Respectfully submitted,

By: /s/ Stephen S. Schwartz                  By: /s/ Robert D. Potter, Jr.
Gene C. Schaerr* (DC Bar #416638)            Robert D. Potter, Jr. (State Bar #17553)
Stephen S. Schwartz* (DC Bar #477947)        Counsel for President Pro Tempore
Counsel for President Pro Tempore            Phil Berger and Speaker Tim Moore
Phil Berger and Speaker Tim Moore            2820 Selwyn Avenue, #840
SCHAERR | JAFFE LLP                          Charlotte, NC 28209
1717 K Street NW, Suite 900                  Telephone: (704) 552-7742
Washington, DC 20006                         Email: rdpotter@rdpotterlaw.com
Telephone: (202) 787-1060
Email: gschaerr@schaerr-jaffe.com
       sschwartz@schaerr-jaffe.com

*appearing pursuant to Local Rule 83.1(d)

                            Counsel for Intervenor-Defendants


Date: November 16, 2018




                                            15


    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 15 of 16
                             CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record who have consented to electronic notification.



                                              /s/ Stephen S. Schwartz
                                              Counsel for Intervenor-Defendants




    Case 1:16-cv-00236-TDS-JEP Document 254 Filed 11/16/18 Page 16 of 16
